DAUKSCH, C. J.,
dissents with opinion.
I respectfully dissent.
In my opinion there is a genuine issue of fact as to whether James Lee knew, or under the circumstances should have known, that the property in question was partnership property. As the law requires, I have resolved all doubts and inferences in favor of the non-movant and am left convinced this case should not have been decided by summary judgment. I would reverse the summary judgment and have the case returned for trial. In that event, all the facts could be brought before a jury to determine the matter after resolving the conflicts in the evidence.